¶22 (dissenting) — I respectfully dissent. The phrase “device designed to overcome security systems including, but not limited to, lined bags or tag removers” is ambiguous. Former RCW 9A.56.360(l)(b) (2013). The phrase is susceptible of differing reasonable interpretations, one of which is that the device must be “specifically constructed to overcome a security system.” State v. Reeves, 184 Wn. App. 154, 159, 336 P.3d 105 (2014). Since the statute here creates a criminal offense, we must apply the rule of lenity and “strictly construe” the statute in favor of the accused. Reeves, 184 Wn. App. at 163. Wire cutters are built to perform many tasks other than retail theft. The trial court should have granted the motion to dismiss.
Trickey, J.
Review granted at 183 Wn.2d 1007 (2015).